     Case 2:21-cv-11349-SFC-CI ECF No. 1, PageID.1 Filed 06/09/21 Page 1 of 9




                     UNITED STATES of AMERICA
         EASTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

LEROY POOLE,

       Plaintiff,                             DEMAND FOR JURY TRIAL

-vs-                                          Case No.
                                              Hon.

ALLIED INTERSTATE LLC,

ENHANCED RECOVERY COMPANY, LLC, and

MIDLAND CREDIT MANAGEMENT, INC.,

       Defendants.
                       COMPLAINT & JURY DEMAND

                                   Introduction

1.     The Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq. broadly

       prohibits unfair or unconscionable collection methods; conduct which harasses,

       oppresses or abuses any debtor; and any false, deceptive or misleading

       statements, in connection with the collection of a debt; it also requires debt

       collectors to give debtors certain information. 15 U.S.C. §§1692d, 1692e,

       1692f and 1692g.




                                          1
     Case 2:21-cv-11349-SFC-CI ECF No. 1, PageID.2 Filed 06/09/21 Page 2 of 9




2.     Under §1692e, a debt collector may not use any false, deceptive, or misleading

       representation or means in connection with the collection of any debt. This

       prohibition applies to communicating or threatening to communicate to any

       person credit information which is known or which should be known to be

       false, including the failure to communicate that a disputed debt is disputed. 15

       U.S.C. §§1692e(8).

                                     Jurisdiction

3.     This court has federal question jurisdiction under the Fair Debt Collection

       Practices Act, 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331, 1337.

                                       Parties

4.     The Plaintiff to this lawsuit resides in Detroit, Michigan in Wayne County.

5.     Allied Interstate LLC, (“AILLC”) is a corporation doing business in Michigan.

6.     Enhanced Recovery Company, LLC (“ERCLLC”) is a corporation doing

       business in Michigan.

7.     Midland Credit Management, Inc., (“MCMI”) is a corporation doing business

       in Michigan.

                                        Venue

8.     The transactions and occurrences which give rise to this action occurred in

       Wayne County.

                                           2
      Case 2:21-cv-11349-SFC-CI ECF No. 1, PageID.3 Filed 06/09/21 Page 3 of 9




9.      Venue is proper in the Eastern District of Michigan.

                                    General Allegations

10.     On or about February 27, 2020, Plaintiff received a letter from MCMI

        attempting to collect a debt allegedly owed to Synchrony Bank and disputed

        by Plaintiff (“alleged Synchrony debt”).

11.     Plaintiff disputed the alleged Synchrony debt in writing to MCMI (“MCMI

        dispute”) and transmitted the MCMI dispute to MCMI via certified mail.

12.     MCMI received the MCMI dispute on March 22, 2020.

13.     On or about April 21, 2021, MCMI reported the alleged Synchrony debt to all

        three national credit bureaus and failed to note that the debt was disputed.

14.     MCMI’s failure to note the Plaintiff’s dispute of the alleged Synchrony debt

        damaged the Plaintiff materially in that it deprived him of his right to let

        potential creditors know that the debt and the delinquency were in dispute, had

        an unduly negative effect on his credit score, and negatively impacted his

        ability to obtain credit.

15.     Prior to May 8, 2020, Plaintiff received a letter from ERCLLC attempting to

        collect a debt allegedly owed to Dish Network and disputed by Plaintiff

        (“alleged Dish Network debt”).




                                             3
      Case 2:21-cv-11349-SFC-CI ECF No. 1, PageID.4 Filed 06/09/21 Page 4 of 9




16.     Plaintiff disputed the alleged Dish Network debt in writing to ERCLLC

        (“ERCLLC dispute”) and transmitted the ERCLLC dispute to ERCLLC via

        certified mail.

17.     ERCLLC received the ERCLLC dispute on May 12, 2020.

18.     On or about April 20, 2021, ERCLLC reported the alleged Dish Network debt

        to all three national credit bureaus and failed to note that the debt was disputed.

19.     ERCLLC’s failure to note the Plaintiff’s dispute of the alleged Dish Network

        debt damaged the Plaintiff materially in that it deprived him of his right to let

        potential creditors know that the debt and the delinquency were in dispute, had

        an unduly negative effect on his credit score, and negatively impacted his

        ability to obtain credit.

20.     On or about October 1, 2020, Plaintiff received a letter from AILLC.

        attempting to collect a debt allegedly owed to Dish Network and disputed by

        Plaintiff (“alleged Dish Network debt”).

21.     Plaintiff disputed the alleged Dish Network debt in writing to AILLC (“AILLC

        dispute”) and transmitted the AILLC dispute to AILLC via certified mail.

22.     AILLC received the AILLC dispute on January 4, 2021.




                                             4
      Case 2:21-cv-11349-SFC-CI ECF No. 1, PageID.5 Filed 06/09/21 Page 5 of 9




23.     On or about January 11, 2021, AILLC reported the alleged Dish Network debt

        to all three national credit bureaus and failed to note that the debt was disputed.

24.     AILLC’s failure to note the Plaintiff’s dispute of the alleged Dish Network

        debt damaged the Plaintiff materially in that it deprived him of his right to let

        potential creditors know that the debt and the delinquency were in dispute, had

        an unduly negative effect on his credit score, and negatively impacted his

        ability to obtain credit.

             COUNT I – Fair Debt Collection Practices Act (AILLC)

25.     Mr. Poole incorporates the preceding allegations by reference.

26.     At all relevant times AILLC – in the ordinary course of its business – regularly

        engaged in the practice of collecting debts on behalf of other individuals or

        entities.

27.     AILLC is a "debt collector" under the Fair Debt Collection Practices Act

        ("FDCPA"), 15 U.S.C. §1692a(6).

28.     AILLC 's foregoing acts in attempting to collect this alleged debt against Mr.

        Poole constitute violations of the FDCPA.

29.     Mr. Poole has suffered damages as a result of these violations of the FDCPA.

                COUNT II – Michigan Occupational Code (AILLC)

30.     Mr. Poole incorporates the preceding allegations by reference.

                                             5
      Case 2:21-cv-11349-SFC-CI ECF No. 1, PageID.6 Filed 06/09/21 Page 6 of 9




31.     AILLC is a "collection agency" as that term is defined in the Michigan

        Occupational Code, M.C.L. § 339.901(b).

32.     Mr. Poole is a debtor as that term is defined in M.C.L. § 339.901(f).

33.     AILLC 's foregoing acts in attempting to collect this alleged debt against Mr.

        Poole constitute violations of the Occupational Code.

34.     Mr. Poole has suffered damages as a result of these violations of the Michigan

        Occupational Code.

           COUNT III – Fair Debt Collection Practices Act (ERCLLC)

35.     Mr. Poole incorporates the preceding allegations by reference.

36.     At all relevant times ERCLLC – in the ordinary course of its business –

        regularly engaged in the practice of collecting debts on behalf of other

        individuals or entities.

37.     ERCLLC is a "debt collector" under the Fair Debt Collection Practices Act

        ("FDCPA"), 15 U.S.C. §1692a(6).

38.     ERCLLC 's foregoing acts in attempting to collect this alleged debt against Mr.

        Poole constitute violations of the FDCPA.

39.     Mr. Poole has suffered damages as a result of these violations of the FDCPA.

              COUNT IV – Michigan Occupational Code (ERCLLC)

40.     Mr. Poole incorporates the preceding allegations by reference.

                                           6
      Case 2:21-cv-11349-SFC-CI ECF No. 1, PageID.7 Filed 06/09/21 Page 7 of 9




41.     ERCLLC is a "collection agency" as that term is defined in the Michigan

        Occupational Code, M.C.L. § 339.901(b).

42.     Mr. Poole is a debtor as that term is defined in M.C.L. § 339.901(f).

43.     ERCLLC 's foregoing acts in attempting to collect this alleged debt against Mr.

        Poole constitute violations of the Occupational Code.

44.     Mr. Poole has suffered damages as a result of these violations of the Michigan

        Occupational Code.

             COUNT V – Fair Debt Collection Practices Act (MCMI)

45.     Mr. Poole incorporates the preceding allegations by reference.

46.     At all relevant times MCMI – in the ordinary course of its business – regularly

        engaged in the practice of collecting debts on behalf of other individuals or

        entities.

47.     MCMI is a "debt collector" under the Fair Debt Collection Practices Act

        ("FDCPA"), 15 U.S.C. §1692a(6).

48.     MCMI 's foregoing acts in attempting to collect this alleged debt against Mr.

        Poole constitute violations of the FDCPA.

49.     Mr. Poole has suffered damages as a result of these violations of the FDCPA.




                                           7
      Case 2:21-cv-11349-SFC-CI ECF No. 1, PageID.8 Filed 06/09/21 Page 8 of 9




               COUNT VI – Michigan Occupational Code (MCMI)

50.     Mr. Poole incorporates the preceding allegations by reference.

51.     MCMI is a "collection agency" as that term is defined in the Michigan

        Occupational Code, M.C.L. § 339.901(b).

52.     Mr. Poole is a debtor as that term is defined in M.C.L. § 339.901(f).

53.     MCMI 's foregoing acts in attempting to collect this alleged debt against Mr.

        Poole constitute violations of the Occupational Code.

54.     Mr. Poole has suffered damages as a result of these violations of the Michigan

        Occupational Code.

                                Demand for Jury Trial

55.     Plaintiff demands trial by jury in this action.

                           Demand For Judgment for Relief

        ACCORDINGLY, Mr. Poole requests that this Court

        a.     assume jurisdiction over all claims,

        b.    award actual damages,

        c.    statutory damages,

        d.    costs, and

        e.    attorney fees.




                                            8
  Case 2:21-cv-11349-SFC-CI ECF No. 1, PageID.9 Filed 06/09/21 Page 9 of 9




                                  Respectfully Submitted,

                                  ADAM G. TAUB & ASSOCIATES
                                  CONSUMER LAW GROUP, PLC

                                  By:    /s/ Adam G. Taub
                                         Adam G. Taub (P48703)
                                         Attorney for Leroy Poole
                                         17200 West 10 Mile Rd. Suite 200
                                         Southfield, MI 48075
                                         Phone: (248) 746-3790
                                         Email: adamgtaub@clgplc.net


Dated: June 9, 2021




                                     9
